The opinion of the court was delivered by
Brewer, J.:
After the judgment had been rendered iu the district court in the case pending between the parties hereto, which has-just been considered, and decided by this court, and after the defendant had brought the case to this court for review, and given bond to stay proceedings, plain*696tiffs applied, under § 555 of the code of civil procedure, for leave to enforce the judgment. Leave was given, and from the order granting leave this proceeding- in error has been brought.
■ Two questions arise: Was the action one “arising on contract for the payment of money only” within the scope of said §555? — and if so, did the court abuse its discretion in granting such leave ?
The action was one brought by the sureties on a promissory note against the principal thereon, to recover moneys which they had been compelled to pay to the holder. The only contract evidenced by the note was one to pay money. No other obligation was assumed by any party thereto. The objections raised are, that the obligation of the principal to-the surety, the contract between them, is an implied and conditional one. On the face of the paper there is no express promise of the principal to pay the surety anything, and the implied promise is not to pay absolutely, but only upon condition that the surety first pays. But we do not think these matters take the case out of the statute. The statute does not name a written, an express, or an unconditional contract. It simply says that it must be a contract, and one for the payment of money only. This action was on a contract, and the only thing contracted for was the payment of money. If the legislature had intended any further restriction, it would have used language as in § 123 of the code, where it names “other instrument for the unconditional payment of money only.” Using such additionally restrictive words in the one section and omitting them in this, plainly shows that the legislature meant to include any contract, providing the only thing contracted for was the payment of money. In all such cases a discretion was given to the court or judge to permit the enforcement of the judgment, the proceedings in error notwithstanding. (Grant v. Dabney, 19 Kas. 390.)
Did the court abuse its discretion? We think not. It may be conceded that such orders are not to be favored. Where a defendant in good faith takes a case up on error,. *697and gives adequate security, the proceedings in the district court should stop until this court has had an opportunity to examine the case. ‘ Especially is that true so long as this-court is able, as it is at present, to keep steadily up with its business. Little delay will be caused if litigants are prompt and ready when their cases are set for hearing in this court. Still, wherever it is apparent to the district court, and it may appear from many things in the trial of a cause which do not go upon the record, that the defendant is seeking simply delay, or annoyance of the plaintiff, or without substantial defense on the merits has been raising constant objections in the mere hope of catching a hook on some erroneous ruling, it may properly permit the enforcement of the judgment. If a defendant owing a just debt is seeking the law’s delays or technicalities, let him pay the debt and afterward carry on his litigation. In such a case it is as fair for him to look to the security, which the plaintiff must furnish for repayment, as for the plaintiff to be postponed in the use of his-money, and look to the security that the defendant has given.
Now in the case before us, while it seems to us that it would have been wiser and better to have overruled the application, we cannot say that it is apparent that the court abused its discretion, and hence we cannot reverse its ruling.
The order will be affirmed,
All the Justices concurring.